Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00102-CV

                        IN THE INTEREST OF K.J.G., Jr., et al.

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-01856
                   Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 21, 2019.


                                             _____________________________
                                             Liza A. Rodriguez, Justice